Matter of Shanee R. (Young) (2019 NY Slip Op 05134)





Matter of Shanee R. (Young)


2019 NY Slip Op 05134


Decided on June 26, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2018-13258
 (Docket Nos. N-30944-17, N-30945-17, N-20946-17, N-30947-17)

[*1]In the Matter of Shanee R. (Anonymous). Administration for Children's Services, petitioner- respondent; Derrick R. Young, respondent-appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Ethan Y. (Anonymous). Administration for Children's Services, petitioner- respondent; Derrick R. Young, respondent-appellant, et al., respondent. (Proceeding No. 2)
In the Matter of Kanyair S. (Anonymous). Administration for Children's Services, petitioner- respondent; Derrick R. Young, respondent-appellant, et al., respondent. (Proceeding No. 3)
In the Matter of Vanessa R. (Anonymous). Administration for Children's Services, petitioner- respondent; Derrick R. Young, respondent-appellant, et al., respondent. (Proceeding No. 4)


Roman Cicadas Bey, Columbus, Ohio, named herein as Derrick R. Young, respondent-appellant pro se.
Zachary W. Carter, Corporation Counsel, New York, NY (Scott Shorr and John Moore of counsel), for petitioner-respondent.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Judith Stern of counsel), attorney for the children.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the father appeals from a temporary order of protection of the Family Court, Kings County (Erik S. Pitchal, J.), dated October 15, 2018. The order, inter alia, directed the father stay away from the mother and the subject children until and including February 12, 2019.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the temporary order of protection must be dismissed as academic, as that order has expired by its terms and imposes no enduring consequences on the father (see Matter of Hannah T.R. [Soya R.], 149 AD3d 957; Matter of Hannah T.R. [Soya R.], 145 AD3d 1012; Matter of Kayla F. [Kevin F.], 130 AD3d 724; Matter of Andrea V. [James A.], 128 AD3d 1077; Matter of Baby Boy D. [Adanna C.], 127 AD3d 1079).
DILLON, J.P., COHEN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court